Citation Nr: 1342867	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  11-15 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to a back disability.

3.  Entitlement to service connection for a bilateral foot disability, claimed as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION


The Veteran served on active duty from January 1978 to January 1982. 

These matters were received by the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  They are on appeal from a January 2010 rating decision.

In April 2012, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is included in the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As reflected in his testimony during his April 2012 Board hearing, the Veteran contends that he injured his back in service in 1979, that he continued to have problems with his back, including at his discharge from service, and that such back problems persisted after service until the present.  He was provided an examination by VA in February 2009.  In a February 2009 addendum, the physician who conducted the examination stated that the Veteran's in-service back injury in 1979, noted in service treatment records, was a separate condition from his current back problems, including degenerative disc disease, which were new, and that the Veteran's original 1979 injury was twenty years ago and resolved shortly after.

However, at the time of his February 1982 examination for separation from service, the Veteran reported a history of recurrent back pain, and it was noted that the Veteran had had such pain for the past 18 months, secondary to a work injury.  Also, a Naval Reserve examination report submitted by the Veteran, dated in May 1982, reflects that the Veteran reported his in-service back injury as well as a later recurrence of his back problems, and in July 1990 he was treated for back pain and reported a prior history of back injury in service, which he described as similar to his current problem.  

In May 2002, almost six years prior to his claim for service connection, he reported a 20 year history of back pain since hurting it in service, with on and off attacks of such back pain.  None of these records were explained, discussed, or noted by the VA examiner in giving his opinion.   

Also, while the Veteran submitted pages of a Naval Reserve examination report dated in May 1982, no further Naval Reserve treatment records have been obtained by the RO and associated with the claims file.  As such service records might be pertinent to the Veteran's claims, they must be obtained.

The resolution of the Veteran's back disability claim is inextricably intertwined with the remaining secondary service connection claims, and therefore they too must be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding service treatment records related to the Veteran's Naval Reserve service, subsequent to his January 1982 separation from active duty service.  All records and/or responses received should be associated with the claims file (the Veteran himself may wish to attempt to help the VA obtain these records in order to expedite his own case).  

2.  Forward the Veteran's claims file to the physician who conducted the February 2009 examination, and ask that an addendum opinion be provided.  

Following a review of the claims file, the examiner is requested to determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current back disability began during, was caused by, or is otherwise related to the Veteran's active duty service from January 1978 to January 1982.

The examiner should specifically consider the Veteran's report of medical history on February 1982 separation examination and May 1982 Naval Reserve examination, and the July 1990 and May 2002 post-service treatment records. 

A complete rationale for all opinions must be provided.

If the February 2009 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.

If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


